PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,009,857
Issue Date: 26 Jun 2018
Application No. 15/273,257
Filing or 371(c) Date: 22 Sep 2016
Attorney Docket No. SMM02075-US-NP:


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the second renewed petition pursuant to 37 C.F.R. § 1.78(c) filed on January 5, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on January 29, 2021 along with, inter alia, the petition fee, the required statement of unintentional delay, and a certificate 

A renewed petition pursuant to 37 C.F.R. § 1.78(c) was filed on September 23, 2021, along with an acceptable corrected/updated ADS, the fee that is associated with the filing of a certificate of correction, and a statement of facts, which was dismissed via the mailing of a decision on November 5, 2021.  

To date, requirements (1) and (2) of 37 C.F.R. § 1.78(c) have been satisfied and requirement (3) has not.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), Petitioner provided the required statement of unintentional delay with the January 29, 2021 submission.  However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In the statement of facts received on September 23, 2021, Petitioner explains on the second page that Applicant did not recognize that a “clerical error” had been made regarding the domestic benefit claim and that Petitioner noticed the error “upon review of the file.”  

With the second renewed petition pursuant to 37 C.F.R. § 1.78(c) filed on January 5, 2022, Petitioner indicates he learned of the error in the benefit chain and communicated this fact to the Applicant on January 29, 2020.  Yet both he and the Applicant permitted an entire year to pass before filing the original petition pursuant to 37 C.F.R. § 1.78(c) on January 29, 2021.  It is not clear why, if the entire period of delay was unintentional, so much time was permitted to pass before seeking the acceptance of an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

Any reply should include a cover letter entitled “Third Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Receipt of the petition fee and an acceptable certificate of correction on January 29, 2021 is acknowledged, as is the acceptable corrected/updated ADS received on September 23, 2021, and the resubmission of any of these items is not required on third renewed petition.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions 



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply